966 So. 2d 606 (2007)
FAMILY WORSHIP CENTER CHURCH, INC., on its Own Behalf and Derivatively on Behalf of Health Science Park, L.L.C.
v.
Gary N. SOLOMON, Stephen H. Jones, Terry D. Jones and Health Science Park, L.L.C.
No. 2007-CC-1696.
Supreme Court of Louisiana.
November 2, 2007.
In re Family Worship Center Church, Inc.;  Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. E, No. 537,353; to the Court of Appeal, First Circuit, No(s). 2006 CW 2143, 2006 CW 2143, 2006 CW 2143.
Denied.